PER CURIAM
The Supreme Court has remanded this case following its decision in State ex rel Carlile v. Frost, 326 Or 607, 956 P2d 202 (1998). The Supreme Court there held that we were wrong in dismissing, by order, the state’s appeal in this case from the trial court’s order excluding evidence from the penalty-phase proceeding in defendant’s death-penalty case. After deciding the appealability issue, the Supreme Court determined that the evidence could be admitted. Id. at 617-18. Accordingly, we reverse and remand.
Reversed and remanded.